DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims filed 12/13/2021, with respect rejection(s) of claims 1-14 under claims 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 2013338529 granted to Ishijima et al. (previously presented) for claims 1-2, 5-7, 11, 13, and 14. A new ground(s) of rejection is made in view of US Pat Pub No. 20130338529 granted to Ishijima et al. in view of US Pat Pub No 20120157867 granted to Pekonen (Previously presented) for claims 3-4, 8-10, and 12.
Applicant’s arguments in combination with amendments, see Remarks and Claims filed 12/13/2021, with respect rejection(s) of claim 14 under 35 USC 112(b) have been fully considered and are persuasive.  
Claim Objections
Claims 1, 6, 13 and 14 are objected to because of the following informalities:  Claim 1 recites “Electrocardiogram” in line 2. This should be changed to lower case letter written as “electrocardiogram”. The term “ECG” which follows can remain as capital letter since it is the abbreviation. Please make similar adjustments for claims 6, 13 and 14. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a portable sensor device” in lines 5 and 6; it is unclear if this is the same portable device as in line 2 or not.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20130338529 granted to Ishijima et al. (hereinafter “Ishijima”). 

Regarding claim 1, Ishijima discloses a method (para 0092, method of using “a bioelectric signal measurement apparatus”) for obtaining data for an Electrocardiogram, ECG (fig. 8), using a portable sensor device (paras 0030 and 0033, the device is sized to fit on a human body, therefore, it is considered to be portable) comprising a first electrode, a second electrode, and a third electrode, wherein the first electrode, the second electrode, and the third electrode are provided to, when in use, make contact with skin of a user (paras 0092-0094, fig. 8, any three electrodes from the four electrodes 111A-111D), the method comprising: receiving a trigger to obtain measurements for the ECG (para 0094 “The biomedical electrode the trigger is considered to be the connection between the electrode and the living body surface ); setting at a first switch disposed between the first and third electrodes (para 0097-0098 “switch unit 120… analog switches 121A-121C”) and a second switch disposed between the second and third electrodes (para 0097 “analog switches 121A to 121C” any of the switches, even the same switch as the first switch can be considered to be the “second switch”) in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (fig. 8, paras 0098); setting the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes (fig. 8; para 0098, when the switch 121C is connected to the short-circuit resistors Rj1 to Rj3); filtering out interference (para 0098, fig. 8, The specification presented by the applicant provides that the third electrode is used to filter out interference. Neither the claims nor the specification sets forth any details regarding how this is done. Therefore, the examiner understands that switching the connection between electrodes filters out any interferences as required by this claim, para 0092 “filter unit 160”) or providing a DC bias for measurement using the third electrode (considered to be optional and therefore not required); and capturing measurements for the ECG using the first electrode and the second electrode (para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated”).  

Regarding claim 2, Ishijima discloses the method according to claim 1, wherein the setting the first switch and the second switch in a conducting state comprises closing a it is understood that the connections can occur consecutively and not necessarily concurrently), and wherein the setting the first switch and the second switch in a blocking state comprises conductively separating the first, second, and third electrodes (fig. 8, para 0098).  

Regarding claim 5, Ishijima discloses the method according to claim 1, wherein the capturing measurements comprises comparing electrical signal levels from the first electrode and the second electrode (fig. 8, and paragraphs 0088-0091).  

Regarding claim 6, Ishijima discloses a sensor device (para 0092, “bioelectric signal measurement apparatus”) for obtaining data for an Electrocardiogram, ECG (fig. 8), the portable sensor device (paras 0030 and 0033, the device is sized to fit on a human body, therefore, it is considered to be portable) comprising: a first electrode, a second electrode, and a third electrode, wherein the first electrode, the second electrode, and the third electrode are provided to, when in use, make contact with skin of a user (paras 0092-0094, fig. 8, any three electrodes from the four electrodes 111A-111D); a first switch disposed between the first electrode and the third electrode; a second switch disposed between the second electrode and the third electrode (para 0097-0098 “switch unit 120… analog switches 121A-121C”, any of the switches, even the same switch as the first switch can be considered to be the “second switch”); a processor; and a memory storing instructions that, when executed by the processor, cause the portable sensor device to (para 0105): receive a trigger to obtain measurements for the ECG (para 0094 “The biomedical electrode unit 110 includes four biomedical electrodes 111A to the trigger is considered to be the connection between the electrode and the living body surface ); set the first switch and the second switch in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (para 0098, when the switch 121C is connected to the short-circuit resistors Rj1 to Rj3); set the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes (fig. 8); filter out interference (para 0098, fig. 8, The specification presented by the applicant provides that the third electrode is used to filter out interference. Neither the claims nor the specification sets forth any details regarding how this is done. Therefore, the examiner understands that switching the connection between electrodes filters out any interferences as required by this claim, para 0092 “filter unit 160”) or provide a DC bias for measurement using the third electrode (considered to be optional and therefore not required); and capture measurements for the ECG using the first electrode and the second electrode (para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated”).  

Regarding claim 7, Ishijima discloses the portable sensor device according to claim 6, wherein the instructions to set the first switch and the second switch in a conducting state comprise instructions that, when executed by the processor, cause the sensor device to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (fig. 8, it is understood that the connections can occur consecutively and not necessarily concurrently), and wherein the 

Regarding claim 11, Ishijima discloses the portable sensor device according to claims 6, wherein the instructions to capture measurements comprise instructions that, when executed by the processor, cause the portable sensor device to compare electrical signal levels from the first electrode and the second electrode (fig. 8, and paragraphs 0088-0091). 

Regarding claim 12, Ishijima discloses the portable sensor device according to claims 6, wherein the electrodes are integral to the portable sensor device (para 0033-0034, “biomedical electrodes 11A and 11B are accommodated in the housing 11C… separated by a part of the housing 11C so as not to make contact with each other”, Fig. 2A; also fig. 8, para 0092). 

Regarding claim 13, Ishijima discloses a computer program (para 0105) for obtaining data for an Electrocardiogram, ECG (fig 8, para 0092, “bioelectric signal measurement apparatus”), using a portable sensor device (paras 0030 and 0033, the device is sized to fit on a human body, therefore, it is considered to be portable) comprising a first electrode, a second electrode, and a third electrode, wherein the first electrode, the second electrode, and the third electrode are provided to, when in use, make contact with skin of a user (paras 0092-0094, fig. 8, any three electrodes from the four electrodes 111A-111D), the computer program the trigger is considered to be the connection between the electrode and the living body surface ); set a first switch disposed between the first electrode and the third electrode (para 0097-0098 “switch unit 120… analog switches 121A-121C”) and a second switch disposed between the second electrode and the third electrode (para 0097 “analog switches 121A to 121C” any of the switches, even the same switch as the first switch can be considered to be the “second switch”) in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (fig. 8, paras 0098); set the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes (fig. 8; para 0098, when the switch 121C is connected to the short-circuit resistors Rj1 to Rj3); filter out interference (para 0098, fig. 8, The specification presented by the applicant provides that the third electrode is used to filter out interference. Neither the claims nor the specification sets forth any details regarding how this is done. Therefore, the examiner understands that switching the connection between electrodes filters out any interferences as required by this claim, para 0092 “filter unit 160”) or provide a DC bias for measurement using the third electrode  (considered to be optional and therefore not required); and capture measurements for the ECG using the first electrode and the second electrode(para 0105 “when 

Regarding claim 14, Ishijima discloses a non-transitory, computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method (para 0105) for obtaining data for an Electrocardiogram, ECG (fig. 8), using a portable sensor device (paras 0030 and 0033, the device is sized to fit on a human body, therefore, it is considered to be portable) comprising a first electrode, a second electrode, and a third electrode, wherein the first electrode, the second electrode, and the third electrode are provided to, when in use, make contact with skin of a user (paras 0092-0094, fig. 8, any three electrodes from the four electrodes 111A-111D), the method comprising: receiving a trigger to obtain measurements for the ECG (para 0094 “The biomedical electrode unit 110 includes four biomedical electrodes 111A to 111D placed on a living body surface”; para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated” therefore the trigger is considered to be the connection between the electrode and the living body surface ); setting at a first switch disposed between the first and third electrodes (para 0097-0098 “switch unit 120… analog switches 121A-121C”) and a second switch disposed between the second and third electrodes (para 0097 “analog switches 121A to 121C” any of the switches, even the same switch as the first switch can be considered to be the “second switch”) in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (fig. 8, paras 0098); setting the first switch and the second switch in a blocking state to conductively separate when the switch 121C is connected to the short-circuit resistors Rj1 to Rj3); filtering out interference (para 0098, fig. 8, The specification presented by the applicant provides that the third electrode is used to filter out interference. Neither the claims nor the specification sets forth any details regarding how this is done. Therefore, the examiner understands that switching the connection between electrodes filters out any interferences as required by this claim, para 0092 “filter unit 160”) or providing a DC bias for measurement using the third electrode (considered to be optional and therefore not required); and capturing measurements for the ECG using the first electrode and the second electrode (para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over granted to Ishijima (US Pat Pub No. 20130338529) in view of US Pat Pub No 20120157867 granted to Pekonen (previously presented).

Regarding claim 3, Ishijima discloses the method according to claim 1, but fails to explicitly disclose wherein the receiving a trigger comprises receiving user input of a user interface element of the portable sensor device. Pekonen teaches a similar portable biometric measurement device having electrodes attachable to the skin of the user and teaches receiving a trigger comprises receiving user input of a user interface element of the portable sensor device (para 0047, the selected measurement mode may be received by the controller as a command from a user through a user interface or through the communication circuitry of the measurement apparatus”) which would allow for closing the switch and controlling the operation of the device (para 0047). It would have been obvious to one of ordinary skill in the 

Regarding claim 4, Ishijima discloses the method according to claim 1, but fails to disclose wherein the receiving a trigger comprises receiving a signal from an external device. Pekonen teaches a similar portable biometric measurement device having electrodes attachable to the skin of the user and teaches receiving a trigger comprises receiving a signal from an external device (para 0036, 0044, 0060 “control signal external to the interference suppression circuitry”) which would allow for closing the switch and controlling the operation of the device (para 0047).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ishijima with the teachings of Pekonen to provide controlling the measurement device from a device that is external but works with the measurement device (i.e., treadmill, car).


Regarding claim 8, Ishijima discloses the portable sensor device according to claim 6, but fails to disclose wherein the portable sensor device further comprises a user interface element; and wherein the instructions to receive a trigger comprise instructions that, when executed by the processor, cause the portable sensor device to receive user input of the user interface element. Pekonen teaches a similar portable biometric measurement device having electrodes attachable to the skin of the user and teaches wherein the portable sensor device further comprises a user interface element; and wherein the instructions to receive a trigger comprise instructions that, when executed by the processor, cause the portable sensor device 

Regarding claim 9, Ishijima as modified by Pekonen renders the portable sensor device according to claim 8 obvious as recited hereinabove, Pekonen teaches wherein the user interface element is a push button (para 0044-0047) which would allow for closing the switch and controlling the operation of the device (para 0047).  It would have been obvious to one of ordinary skill in the art at the time to modify the ‘modified’ Ishijima with the additional teachings of Pekonen to provide controlling the measurement device as desired.

Regarding claim 10, Ishijima as modified by Pekonen renders the portable sensor device according to claim 8 obvious as recited hereinabove, Pekonen teaches wherein the instructions to receive a trigger comprise instructions that, when executed by the processor, cause the portable sensor device to receive a signal from an external device (para 0036, 0044, 0060 “control signal external to the interference suppression circuitry”) which would allow for closing the switch and controlling the operation of the device (para 0047).  It would have been obvious to one of ordinary skill in the art at the time to modify the  ‘modified’ Ishijima with the additional teachings of Pekonen to provide controlling the measurement device from a device that is external but works with the measurement device (i.e., treadmill, car).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792